Citation Nr: 1728461	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  04-43 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for a lower back disability.

4.  Entitlement to service connection for a left ear disability, to include hearing loss and otitis.  

5.  Entitlement to service connection for an upper chest disability, to include gastroesophageal reflux disease (GERD). 

6.  Entitlement to service connection for an acquired psychiatric disability, to include panic disorder, depressive disorder, and posttraumatic stress disorder (PTSD).  

7.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.
REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse 


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 


INTRODUCTION

The Veteran enlisted in the North Carolina National Guard in February 1982, and was ordered to initial active duty for training (ACDUTRA) from July 1982 to December 1982.  At that time, the Veteran was transferred back to his National Guard unit, where he remained until June 2002.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2003 and January 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Further, the Board remanded these claims in December 2007, July 2012, and July 2016 for additional development, which has since been completed.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran's left ear and psychiatric claims have been expanded as noted on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

The Board notes that the July 2016 remand improperly identified entitlement to service connection for diabetes mellitus, type II, as an issue on appeal.  However, this claim was finally denied in the Board's July 2012 decision, and the Veteran has not taken any further action with regard to this issue.  As such, this matter is not before the Board at this time.  

Further, the Veteran was represented by private counsel at the time of the July 2016 remand.  However, in August 2016, the Veteran submitted a new VA Form 21-22 identifying Disabled American Veterans (DAV) as his representative.  As such, the Board recognizes DAV as the Veteran's current representative, and considers all previous powers of attorney to be revoked.  See 38 C.F.R. § 14.631, 20.600 (2016).  

Finally, the Veteran testified during a videoconference hearing in March 2012.  A transcript of this hearing is of record.  However, in February 2017, the Veteran was notified that the Veterans Law Judge (VLJ) who presided over his hearing was no longer with the Board, and offered a hearing before a different VLJ.  38 U.S.C.A. 
§ 7107(c) (West 2014); 38 C.F.R. § 20.707 (2016).  In March 2017, the Veteran indicated that he did not wish to appear at another Board hearing.  As such, the Board has reassigned the case to the undersigned VLJ and will proceed with the matters on appeal.

The issue of entitlement to service connection for tinnitus was raised by the record in a December 2015 VA examination, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

The Veteran's left ear, upper chest, psychiatric, and TDIU claims are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has been diagnosed with hypertension, obstructive sleep apnea, and degenerative disc disease of the lumbar spine.  

2.  There is competent and credible evidence that the Veteran's hypertension, obstructive sleep apnea, and lower back disability had their onset during military service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

3.  The criteria for service connection for a lower back disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2016).  Here, the Veteran has not raised any issues with the duties to notify or assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  As such, the Board finds that VA has satisfied its duties under governing laws and regulations, and may now review the merits of the Veteran's claims.

Entitlement to Service Connection

The Veteran is currently seeking entitlement to service connection for several disabilities, to include hypertension, sleep apnea, and a lower back disability..  

Generally, service connection may be granted for a disability resulting from disease or injury incurred in, or aggravated by, active military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may also be granted for any disease initially diagnosed after service when the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

As such, classification of military service is relevant to a service connection claim.  Active military, naval, or air service includes active duty; any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty; and any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  38 U.S.C.A. § 1106 (West 2014), 38 C.F.R. § 3.6(a) (2016).  

ACDUTRA is, inter alia, full-time duty in the Armed Forces performed by Reserves for training purposes, and includes full-time duty performed by members of the National Guard of any state.  38 U.S.C.A. § 101(21), (22) (West 2014); 38 C.F.R. § 3.6(c)(1) (2016).  INACDUTRA is, inter alia, duty other than full-time duty prescribed for Reserves or the National Guard of any state. 38 U.S.C.A. 
§ 101(23) (West 2014); 38 C.F.R. § 3.6(d) (2016).  As noted above, the Veteran enlisted in the North Carolina National Guard in February 1982, and was ordered to ACDUTRA from July 1982 to December 1982.  At that time, the Veteran was transferred back to his National Guard unit and performed full-time duty for the North Carolina National Guard until his separation from service in 2002.   

Thus to establish service connection in this case, there must be competent evidence of: (1) The current existence of the disability for which service connection is being claimed; (2) a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) a nexus or connection between the disease, injury, or event in service and the current disability.  Shedden v. Principi, 381 F.3d 1163 (2004).

Presumptive service connection is not available where, as is the case here, the only service performed is ACDUTRA or INACDUTRA. Biggins v Derwinski, 1 Vet. App. 474, 476-78 (1991).

The Board will now address each claim in turn.

Hypertension

The Board first turns to the Veteran's hypertension claim.

At the outset, the Board finds competent evidence of a current disability.  The Veteran was diagnosed with hypertension during a December 2015 VA examination, and said diagnosis is supported by the additional medical evidence of record, including VA and private treatment records.  See, e.g., treatment letter dated February 2004.  Accordingly, the Board finds that the first Shedden element has been met.  

Further, the Board finds competent evidence of an in-service disease.  The Veteran's service treatment records (STRs) include multiple references to high blood pressure and hypertension, to include a prescription for antihypertensive medication in January 2002.  See, e.g., STRs dated January 1999, January 2002.  Blood pressure readings taken during service also appear to track the progression of the disease, with noted readings of 100/86 in February 1982, and 158/87 in January 1999.  Accordingly, the Board finds that the second Shedden element has been met.

Finally, the claims file contains competent evidence of a nexus between the Veteran's in-service disease and his current disability.  In this regard, the December 2015 VA examiner opined that the Veteran's hypertension was at least as likely as not incurred in or caused by the claimed in-service illness.  To that end, the examiner noted the progression of the Veteran's hypertension during service, beginning with a normal blood pressure reading upon his entrance in February 1982, and concluding with the need for antihypertensive medications by January 2002.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008)(holding that the probative value of a medical opinion comes from the "factually accurate, fully articulated, sound reasoning for the conclusion").  The Board finds that the examiner's definitive opinion, as supported by a detailed interpretation of the Veteran's STRs, stands as competent evidence of the requisite nexus element.

Further, said opinion is supported by the additional evidence of record, to include a March 2010 private treatment letter wherein Dr. R. Kemp reports that the Veteran "has benign essential hypertension that began while he was in the military."  Said opinions, coupled with the total absence of a negative nexus opinion from the record, enables the Board to conclude that the third and final Shedden element has been met with regard to this claim.  

Thus in resolving doubt in favor of the Veteran, the Board finds that his hypertension is causally related to service.  As such, service connection is warranted in this case.  38 C.F.R. § 3.102 (2016); see also 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Sleep Apnea

The Board now turns to the Veteran's sleep apnea claim.

Again, the Board first finds competent evidence of the claimed disability.  The Veteran was diagnosed with obstructive sleep apnea upon VA examination in December 2015.  Said diagnosis is supported by the additional medical evidence of record, to include a January 2002 treatment letter from private provider Dr. M. Jeffrey and ongoing treatment records with the Goldsboro Medical Clinic.  See, e.g., Goldsboro records dated April 2005, October 2007, and April 2008.  As such, the Board finds that the first Shedden element has been met.  

Further, the record contains credible evidence that the Veteran displayed symptoms of sleep apnea during service.  In a February 2010 buddy statement, fellow servicemember J.B. indicated that the Veteran demonstrated extreme fatigue during service.  At night, the Veteran often snored so loudly as to keep other servicemembers awake, and his friend would need to shake him awake to make sure he was okay.  As a result, the Veteran was prescribed a C-PAP machine to assist with managing his symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (noting that laypersons are competent to report symptoms they observe through their senses).  

The content of J.B.'s letter is corroborated by additional evidence of record, to include the results of an October 2001 sleep study during which the Veteran was prescribed a C-PAP machine.  See Goldsboro Sleep Summary dated October 2001.  As such, the Board finds that the second Shedden element has been met.

Finally, the record contains competent evidence establishing a nexus between the Veteran's sleep apnea and his military service.  To that end, the December 2015 VA examiner opined that it was at least as likely as not that the Veteran's sleep apnea was incurred in or caused by his military service.  In doing so, the examiner noted that the Veteran underwent sleep studies in September 2001 and July 2013 with results consistent with obstructive sleep apnea.  Further, treatment notes dated January 2002 record the Veteran's use of a C-PAP machine to assist with managing his symptoms.  Thus given the Veteran's medical history and the onset and trajectory of his disability, the VA examiner asserted an etiological relationship between the Veteran's military service and his current disability.  In light of this competent opinion, and in the total absence of a negative opinion from the record, the Board finds that the third and final Shedden element has been met with regard to this claim.  

Thus in resolving doubt in favor of the Veteran, the Board finds that his sleep apnea is causally related to service.  As such, service connection is warranted in this case.  38 C.F.R. § 3.102 (2016); see also 38 U.S.C.A. § 5107(b) (West 2014); Gilbert, 1 Vet. App. at 53-56.

Lower Back Disability

Finally, the Board will assess the Veteran's lower back claim.

Initially, the Board finds that the Veteran has a current lower back disability.  Upon December 2015 VA examination, the Veteran was diagnosed with degenerative disc disease of the lumbar spine.  Said diagnosis is corroborated by the additional evidence of record, which indicates that the Veteran first solicited chiropractic treatment for lumbar and cervical spine pain in September 2002.  See Democko Chiropractic records dated September 2002; private treatment letter dated March 2004.  It appears that said back pain has persisted since that time.  See, e.g., VA treatment record dated July 2015.  Accordingly, the Board finds that the first Shedden element has been met.  

Further, the Board finds competent evidence of an in-service event.  In a February 2011 lay statement, the Veteran reported that his lower back pain onset during military training exercises, which involved "climbing in and out of big trucks and training in fox holes and being in a[n] infantry unit."  Further, during the Veteran's December 2015 VA examination, he reported an in-service injury to his lower back when he fell from the back of a truck during training.

The Board finds the Veteran's testimony to be both competent and credible. A veteran is competent to report symptoms and events capable of lay observation, including lower back pain and in-service falls.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Charles v. Principi, 16 Vet. App. 370 (2002); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  Further, the Veteran's testimony is bolstered by the additional evidence of record.  His Certificate of Release or Discharge from Active Duty (DD-214) reflects the Veteran's primary military specialties of unit supply specialist and a signal support systems specialist.  The Veteran's descriptions of the in-service events are consistent with the nature of his service, and his reports are unvarying throughout the record.  Further, certain medical records indicate that the Veteran solicited treatment for lower back pain during service, to include a November 1993 letter from private provider Dr. A. Hamm.  Accordingly, the Board finds that the second Shedden element has been met.

Finally, the Board finds competent evidence of a nexus in this case.  Upon examination, the December 2015 examiner opined that it was at least as likely as not that the Veteran's lower back disability was related to service.  Here, the examiner cited the Veteran's credible testimony as supported by military records, to include ongoing chiropractic treatments spanning 1993 to 2004.  The examiner further noted that degenerative disc disease can result from simple wear and tear or from a traumatic cause.  In this case, an insignificant injury to the disc can start a degenerative cascade that wears the disc out.  See Prejean, 13 Vet. App. at 448-49; see also Nieves-Rodriguez, 22 Vet. App. at 302-04.  The Board finds that this competent medical opinion, coupled with the total absence of a negative nexus opinion from the record, satisfies the third and final Shedden element.  

Thus in resolving doubt in favor of the Veteran, the Board finds that his lower back disability is causally related to service.  As such, service connection is warranted with regard to this claim.  38 C.F.R. § 3.102 (2016); see also 38 U.S.C.A. § 5107(b) (West 2014); Gilbert, 1 Vet. App. at 53-56.

ORDER

Entitlement to service connection for hypertension is granted. 

Entitlement to service connection for sleep apnea is granted. 

Entitlement to service connection for a lower back disability is granted.




REMAND

The Board now turns to the Veteran's remaining claims.  Although the Board sincerely regrets the additional delay this may cause, further development is necessary prior to their adjudication.  

Left Ear Claim

The Veteran initially filed a claim for entitlement to service connection for left ear hearing loss.  His claim has since been expanded based upon the evidence of record, which indicates that the Veteran may demonstrate a left ear disability other than hearing loss.  See STR dated January 1999 (noting left retracted tympanic membrane with marked decrease in left ear hearing and status post otitis of the left ear); VA examination dated August 2009 (noting a history of ear disease accompanied by occasional ear bleeding); VA treatment record dated August 2009 (noting possible chronic Eustachian tube dysfunction); see also Clemons, 23 Vet. App. at 5.  

As such, the Board remanded the claim in July 2012 and requested that the Veteran be scheduled for a new VA examination to assess the etiology of any diagnosed left ear disability other than hearing loss.  To ensure the competency of the opinion, the RO was directed to schedule the examination with a VA otolaryngologist (ENT), not an audiologist.  

Although the Veteran was provided with a new VA examination in October 2015, said examination was not conducted by the requisite ENT.  As such, the accompanying nexus opinion addressed only the limited matter of the Veteran's left ear hearing loss, and not the existence or etiology of any additional ear disease.  Accordingly, remand is warranted at this time such that a proper VA examination, as conducted by an ENT specialist, may be obtained.  See Stegall, 11 Vet. App. at 268; D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or to obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Upper Chest Claim

The Veteran initially filed a claim for entitlement to service connection for "upper chest problems."  A relevant VA examination was provided in December 2015, at which time a VA examiner opined that the Veteran did not have, and had never been diagnosed with, a heart condition.  As such, the examiner concluded that the claimed condition was less likely than not related to the Veteran's military service, as review of the Veteran's claims file revealed no pathology upon which to render a current diagnosis.  

Nonetheless, the examiner also noted the Veteran's history of fluttering and pressure in the chest, which occurred at rest and was described as midsternal and epigastric pressure.  As such, the examiner indicated that the Veteran's current chest complaints were most likely secondary to his GERD.

Thus, the Board finds that the December 2015 is inadequate for the purposes of adjudicating the Veteran's claim.  Barr, 21 Vet. App. at 312.  In this case, the Veteran filed a claim based upon his ongoing chest pain.  There is no reason to believe that the Veteran possesses the requisite medical training and expertise to identify the source of his chest pain or to precisely delineate a diagnosis based thereon.  See, e.g., Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (finding a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness).  Thus, the December 2015 VA examiner improperly limited the scope of the Veteran's claim to a heart disability, when in fact the Veteran has exhibited chest pain as due to GERD.  As such, a nexus opinion is now required with regard to the source of the Veteran's chest pain, such that the etiology of the Veteran's GERD may be considered in the Board's analysis of the Veteran's claim.  



Psychiatric Claim

The Veteran's psychiatric claim includes a claim for PTSD.  Such a claim may be granted upon competent evidence of a causal nexus between the Veteran's claimed disability and an in-service stressor.  38 C.F.R. § 3.304(f) (2016); Cohen v. Brown, 10 Vet. App. 128 (1997).

Here, the Veteran has identified several in-service stressors as related to his PTSD, to include: a July 1982 incident when a fellow servicemember attempted suicide during a live fire exercise; the May 1985 death of a fellow servicemember who fell off a tank during training; and the October 1988 death of a fellow servicemember during field training at Fort Bragg.  See lay statements dated January 2009 and May 2011.  

Review of the record indicates that VA has not yet undertaken appropriate steps to corroborate the claimed in-service stressors.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  Instead, the claims file contains a limited January 2010 Defense Personnel Records Information Retrieval System (DPRIS) response, which notes only that records spanning January to August 1985 do not document a tank incident in which an individual was killed.  No further efforts to corroborate the Veteran's additionally claimed stressors have been made to date.

However, the claims file contains significant evidence regarding the alleged events, including multiple buddy statements regarding the October 1988 death.  See multiple buddy statements dated December 2015.  As such, the Board finds that further efforts to corroborate the Veteran's claimed stressors must now be undertaken.

Thereafter, the Veteran must be provided with a VA psychiatric examination.  See 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Although such an examination was requested in December 2015, it does not appear that the Veteran's psychiatric disability was assessed at that time.  Accordingly, a remand is now warranted such that an examination assessing the nature and etiology of the Veteran's claimed psychiatric disability may be obtained.  Id; see also Barr, 21 Vet. App. at 312.
 
TDIU

Determination of the above-mentioned claims will directly impact the Veteran's TDIU claim, as well, such that the issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (finding two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered); Holland v. Brown, 6 Vet. App. 443, 445-46 (1994).  As such, remand of the Veteran's left ear, upper chest, and psychiatric claims necessitates remand of the TDIU claim, as well, such that the full scope of the Veteran's service-connected disabilities may be considered in analyzing his potential entitlement to a TDIU.

Further, said remand provides the opportunity for a VA examiner to consider the impact of the Veteran's service-connected disabilities on his employability, as such an opinion is currently absent from the record.  

On remand, the RO should also associate ongoing pertinent VA treatment reports with the record before the Board.  38 C.F.R. § 3.159(c)(2) (2016).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record all VA treatment records for the Veteran dated from March 2016 to the present.  All actions to obtain the requested records should be fully documented in the record.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.

2.  Attempt to verify the Veteran's claimed in-service stressors, including the July 1982, May 1985, and October 1988 events as set forth in greater detail above, through the Joint Services Records Research Center (JSRRC) and any other official source.  Any response received must be associated with the claims file. 

3.  Thereafter, schedule the Veteran for VA ear disease, esophageal, and psychiatric examinations.  The claims file must be made available to and reviewed by the examiner(s), and the examiner(s) should clearly indicate that such file review has been undertaken.  All pertinent symptomatology and findings must be reported in detail.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.

NOTE: The Veteran's left ear examination MUST be conducted by an ENT, and not an audiologist.  

The examiner(s) should elicit a complete history from the Veteran.  It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner(s) should provide a fully reasoned explanation.

The examiner(s) must indicate the following: 

a.  Identify any left ear disabilities and diseases that have been diagnosed at any time during the rating period on appeal;  

b.  For each diagnosed left ear disability, indicate whether it at least as likely as not (50 percent probability or more) that the disability began in service, was caused by service, or is otherwise related to service;

c.  Provide a diagnosis for any source of the Veteran's chest pain existing during the rating period on appeal;  

d.  For each diagnosed chest disability, indicate whether it at least as likely as not (50 percent probability or more) that the disability began in service, was caused by service, or is otherwise related to service;

e.  Identify any current psychiatric disabilities, including those that have been diagnosed at any time during the rating period on appeal.  Any PTSD diagnosis rendered must be made in accordance with DSM-IV diagnostic criteria;

f.  For each diagnosed psychiatric disability, indicate whether it is at least as likely as not (50 percent probability or more) that the disability began in service, was caused by service, or is otherwise related to military service;

g.  Finally, indicate whether it is at least as likely as not (50 percent or greater probability) that the Veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities.  If the Veteran is felt capable of work, the examiner should state what type of work and what accommodations would be necessary due to the service-connected disabilities.

In formulating the opinion, the examiner(s) is/are advised that the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.  A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  If appropriate, refer the claim to VA's Director of Compensation Service for consideration of whether a TDIU on an extraschedular basis is warranted.  Include a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue.  See 38 C.F.R. § 4.16(b) (2016).

5.  Otherwise, readjudicate the Veteran's claims.  If the benefits sought remain denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period in which to respond.  Then, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


[CONTINUED ON NEXT PAGE]

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


